Exhibit 99.1 Impax Laboratories Reports First Quarter 2014 Results FDA Accepts RYTARYTM NDA Resubmission; Sets PDUFA Date of October 9, 2014 HAYWARD, Calif. (May 1, 2014) – Impax Laboratories, Inc. (NASDAQ: IPXL) today reported adjusted net income of $16.5 million, or $0.24 per diluted share for the first quarter ended March 31, 2014, compared to adjusted net income of $25.3 million, or $0.37 per diluted share in the prior year period. On a GAAP basis, the Company recorded net income of $6.4 million, or $0.09 per diluted share for the first quarter 2014, compared to net income of $105.4 million, or $1.55 per diluted share in the prior year period. Adjusted net income and adjusted earnings per diluted share declined in the first quarter 2014 due to the loss of exclusivity of Zomig® tablet and orally disintegrating tablet (ZMT) products in May 2013. Partially offsetting the decline was an increase in generic revenues due to a favorable product mix and sales from new generic products launched in the second half of 2013 for which there were no comparable amounts in the prior year period. GAAP net income and GAAP earnings per diluted share declined in the first quarter 2014 primarily due to the recognition of one-time pre-tax payments in the first quarter 2013 totaling $150.0 million in connection with previously announced settlement and license agreements. Refer to the attached “Non-GAAP Financial Measures” for a reconciliation of GAAP to non-GAAP items. Total revenues for the first quarter 2014 were $118.7 million, compared to $148.5 million in the prior year period, as the $8.3 million increase in generic Global Product sales, net during the current period were more than offset by a $37.2 million decline in sales of Zomig products as noted above. “Our generics business is benefitting from recent marketing initiatives, as well as consistent success in commercializing the existing portfolio of products and capitalizing on new product launches,” said Fred Wilkinson, president and chief executive officer of Impax Laboratories, Inc. “These events resulted in a $21.7 million increase in sales of our Global labeled products since the fourth quarter of 2013. In addition, we recently launched authorized generic RENVELA® and expect it to be a significant contributor to our 2014 results.” “A few weeks ago we resubmitted the New Drug Application (NDA) for RYTARYTM . The U.S. Food and Drug Administration (FDA) has accepted the application and set the review date under the Prescription Drug User Fee Act (PDUFA) of October 9, 2014. We remain committed to bringing this new treatment option to patients who are suffering from Parkinson’s disease.” “My management team and I will be focused on continuing the plan towards resolving the FDA quality and manufacturing issues in Hayward, while emphasizing the importance of a world class quality organization. We will leverage our resources to ensure we are capitalizing on the strategies related to the brand and generic businesses, and analyze our internal pipeline to identify opportunities for improvement and growth.” 1 “We will be looking to expand our product offerings and portfolio with strategic business development projects by utilizing our financial resources and balance sheet. I am confident we will drive growth and build value for our employees and stockholders.” Business Segment Information The Company has two reportable segments, the Global Pharmaceuticals Division (generic products and services) and the Impax Pharmaceuticals Division (brand products and services) and does not allocate general corporate services to either segment. All information presented is on a GAAP basis unless otherwise noted on an adjusted basis. Global Pharmaceuticals Division Information Three Months Ended (unaudited, amounts in thousands) March 31, Revenues: Global Product sales, net $ 106,117 $ 97,785 Rx Partner 2,435 3,114 Other revenues 589 737 Total revenues 109,141 101,636 Cost of revenues 57,022 61,444 Gross profit 52,119 40,192 Operating expenses: Research and development 11,217 11,711 Patent litigation expense 2,173 4,278 Selling, general and administrative 2,383 5,043 Total operating expenses 15,773 21,032 Income from operations $ 36,346 $ 19,160 Gross margin % % Adjusted gross profit (1) $ 65,890 $ 55,594 Adjusted gross margin (1) % % (1) Adjusted gross profit is calculated as total revenues less adjusted cost of revenues. Adjusted gross margin is calculated as adjusted gross profit divided by total revenues. Refer to the "Non-GAAP Financial Measures" for a reconciliation of GAAP to non-GAAP items. For the first quarter 2014, Global Product sales, net increased $8.3 million to $106.1 million, compared to $97.8 million in the prior year period. The increase was primarily due to a favorable product mix and sales of new products launched in the second half of 2013 for which there were no comparable amounts in the prior year period. Gross margin in the first quarter 2014 increased to 47.8%, compared to gross margin of 39.5% in the prior year period. Adjusted gross margin in the first quarter 2014 increased to 60.4%, compared to adjusted gross margin of 54.7% in the prior year period. The increase in gross margin and adjusted gross margin primarily reflects the favorable product mix and new product launches as noted above. 2 Total Global Pharmaceuticals operating expenses in the first quarter 2014 decreased to $15.8 million, compared to $21.0 million in the prior year period, primarily due to reduced marketing and patent litigation expenses. Impax Pharmaceuticals Division Information Three Months Ended (unaudited, amounts in thousands) March 31, Revenues: Impax Product sales, net $ 9,309 $ 46,521 Other revenues 268 332 Total revenues 9,577 46,853 Cost of revenues 4,074 29,174 Gross profit 5,503 17,679 Operating expenses: Research and development 10,524 7,894 Selling, general and administrative 9,221 12,764 Total operating expenses 19,745 20,658 Loss from operations $ ) $ ) Gross margin % % Adjusted gross profit (1) $ 6,233 $ 29,408 Adjusted gross margin (1) % % (1) Adjusted gross profit is calculated as total revenues less adjusted cost of revenues. Adjusted gross margin is calculated as adjusted gross profit divided by total revenues. Refer to the "Non-GAAP Financial Measures" for a reconciliation of GAAP to non-GAAP items. For the first quarter 2014, Impax Product sales, net decreased $37.2 million to $9.3 million, compared to $46.5 million in the prior year period, due to lower sales of Zomig tablet and ZMT products from the loss of exclusivity as noted above, partially offset by higher sales of Zomig nasal spray which has patents expiring as late as May 2021. Gross margin in the first quarter 2014 increased to 57.5%, compared to 37.7% in the prior year period, primarily due to significantly lower amortization and acquisition related costs and an inventory reserve charge recorded in the first quarter 2013 for pre-launch inventory related to RYTARY, as a result of the Complete Response Letter received in January 2013. Adjusted gross margin in the first quarter 2014 increased to 65.1%, compared to adjusted gross margin of 62.8% in the prior year period. Total Impax Pharmaceuticals operating expenses in the first quarter 2014 decreased to $19.7 million, compared to $20.7 million in the prior year period. The decrease is primarily due to lower costs related to the Zomig products and the reduction of the branded sales force during the third quarter 2013. This was partially offset by a payment during the current period of $2.0 million to a development partner under a license agreement. 3 Corporate and Other Three Months Ended (unaudited, amounts in thousands) March 31, General and administrative expenses $ 13,873 $ 11,910 Loss from operations $ ) $ ) General and administrative expenses in the first quarter 2014 increased to $13.9 million, compared to $11.9 million in the prior year period, primarily due to higher litigation expenses. Cash and Short-term Investments Cash, cash equivalents and short-term investments decreased to $390.4 million as of March 31, 2014, compared to $413.1 million as of December 31, 2013, primarily due to a $21.0 million quarterly tax payment during the current year period. 2014 Financial Guidance Impax Laboratories full year 2014 estimates are based on management’s current belief about prescription trends, pricing levels, inventory levels, and the anticipated timing of future product launches and events. ● Adjusted gross margins as a percent of total revenue are expected to be in the mid 50% range. ● Total research and development (R&D) expenses across the generic and brand divisions of approximately $82.0 million to $88.0 million; generic R&D expenses of approximately $46.0 million to $49.0 million and brand R&D expenses of approximately $36.0 million to $39.0 million. ● Patent litigation expenses of approximately $11.0 million to $13.0 million. ● Selling, general and administrative expenses of approximately $115.0 million to $120.0 million. ● Capital expenditures of approximately $40.0 million to $45.0 million. ● Hayward facility remediation costs of approximately $25.0 million to $30.0 million. ● Effective tax rate of approximately 32% to 34% on a GAAP basis, which assumes that the U.S. R&D tax credit is renewed for 2014. The R&D tax credit expired on December 31, 2013. The Company anticipates that its non-GAAP effective tax rate may experience volatility as the Company’s tax benefits may be high compared to the Company’s operating income or loss. Conference Call Information The Company will host a conference call on May 1, 2014 at 4:30 p.m. ET to discuss its results. The call can also be accessed via a live Webcast through the Investor Relations section of the Company’s Web site, www.impaxlabs.com. The number to call from within the United States is (877) 356-3814 and (706) 758-0033 internationally. The conference ID is 25386332. A replay of the conference call will be available shortly after the call for a period of seven days. To access the replay, dial (855) 859-2056 (in the U.S.) and (404) 537-3406 (international callers). 4 About Impax Laboratories, Inc. Impax Laboratories, Inc. (Impax) is a technology based specialty pharmaceutical company applying its formulation expertise and drug delivery technology to the development of controlled-release and specialty generics in addition to the development of central nervous system disorder branded products. Impax markets its generic products through its Global Pharmaceuticals division and markets its branded products through the Impax Pharmaceuticals division. Additionally, where strategically appropriate, Impax develops marketing partnerships to fully leverage its technology platform and pursues partnership opportunities that offer alternative dosage form technologies, such as injectables, nasal sprays, inhalers, patches, creams, and ointments. For more information, please visit the Company's Web site at: www.impaxlabs.com . "
